Citation Nr: 0901128	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-10 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for adjustment disorder with depressed mood.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral syndrome.

3.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral syndrome.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1995 to November 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In thee December2005 rating decision, the 
RO granted service connection for adjustment disorder with 
depressed mood and patellofemoral syndrome of the right and 
left knees.  The veteran's disagreement with the ratings 
assigned led to this appeal.  

The Board highlights that the RO, in a February 2006 
statement of the case, increased the rating of the service-
connected adjustment disorder to 50 percent.  This was a 
partial grant of the benefit sought on appeal.  The veteran, 
however, indicated his continued disagreement with the rating 
assigned by submitting his March 2006 VA Form 9 (substantive 
appeal) and, therefore, the claim is in appellate status.

The veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A copy of the transcript of this hearing 
has been associated with the claims file.

The RO denied entitlement to a total disability rating based 
on individual unemployability (TDIU) in a March 2006 rating 
decision.  To the extent that the veteran's subsequent 
submitted documents could be considered a notice of 
disagreement, the veteran filed an August 2006 document that 
clearly indicated a desire to withdraw the claim.  See 
38 C.F.R. § 20.204.

The issues of an increased rating for right knee 
patellofemoral syndrome and an increased ratings for left 
knee patellofemoral syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated 
upon the merits has been obtained; there is no indication 
that the veteran has evidence pertinent to his claim that he 
has not submitted to VA; the purpose of the underlying notice 
regarding service connection has been fulfilled by the 
granting of service connection.  

2.  The evidence is at least in relative equipoise regarding 
whether the service-connected adjustment disorder with 
depressed mood is productive of occupational and social 
impairment, with deficiencies in most areas; the 
preponderance of the evidence is against a finding that the 
disability is productive of total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no more 
than 70 percent, for adjustment disorder with depressed mood 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.130, Diagnostic Code 9434 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
veteran bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden 
has not been met in this case.

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran was notified, by a December 2005 rating 
decision, that his claim was awarded with an effective date 
of August 17, 2005, the date of his claim, and a 30 percent 
rating was assigned.  Subsequently, in the February 2006 
statement of the case, the RO informed the veteran that the 
rating of this disability was increased to 50 percent as of 
the August 17, 2005 date of service connection.  He was 
provided notice of how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for a higher 
rating and he and his representative demonstrated actual 
knowledge of what was required to substantiate a higher 
rating in the Board testimony. 

Moreover, the record shows that the veteran was represented 
throughout the adjudication of the claims.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Based in part on the 
representative's contentions at the time of the July 2007 
Board hearing, the Board, in the instant decision, grants an 
increase to 70 percent for the psychiatric disability.  This 
represents a partial grant of the benefit sought.

VA has assisted the veteran in obtaining medical evidence, 
including a November 2005 VA psychiatric examination, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  See 38 C.F.R. § 3.159(c).  Specifically, in March 
2006, the veteran responded that he had no further 
information or evidence to give to VA.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.  VA regulations provide, however, that it is essential, 
both in the examination and in the evaluation of disability, 
that each disability be viewed in relation to its history.  
See 38 C.F.R. § 4.1.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

The psychiatric disability is rated under Diagnostic Code 
9434  and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130. The Rating 
Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this regard, the Board finds as highly relevant the 
evidence provided by Global Assessment of Functioning (GAF) 
scores that mental health professionals assign upon 
examination of a patient.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Factual Background

The veteran contends that the initial rating assigned to his 
psychiatric disability does not adequately contemplate the 
severity of his symptoms.  During the July 2007 Board 
hearing, the veteran and his representative provided credible 
and detailed evidence regarding the current symptomatology 
that the veteran and his representative attribute to the 
service-connected psychiatric disability.  The veteran 
reported past homicidal and suicidal thoughts.  He detailed 
that he was estranged from his wife, with whom he has 
children, and the stress that this relationship has caused.  

The veteran is currently working in a medical related field.   
Detailing his work history, the veteran indicated that his 
work assignment was changed in order that he had less 
interaction with fellow employees and patients.  The veteran 
has been criticized at work for the appearance of his uniform 
(scrubs).  The veteran had been employed in this job for less 
than a year.  The veteran reported that he was removed from 
an education program that would have furthered his employment 
skills.  The veteran had previously submitted his employment 
history.  Review of this record reveals that the veteran had 
four jobs in a period of two years and seven months.

The veteran detailed, in essence, that he only had social 
interaction with his brother, with whom he was currently 
living.  The veteran detailed violent thoughts.  The veteran 
testified that he stopped taking psychiatric medication 
because the medication increased his anger.

Service connection is in effect as of August 2005.  Although 
dated prior to the date of service connection, the Board 
finds it useful to briefly outline record of treatment dated 
prior to this date.  See 38 C.F.R. § 4.1.  As noted, the 
veteran has indicated that he has stopped psychiatric 
treatment and medication.  Thus, there is no current 
psychiatric treatment records.  

In an November 2003 record of a VA psychology consultation, 
the clinician documented that the veteran self-reported to be 
irritable.  The veteran did not indicate that he had suicidal 
thought or ideation.  The clinical psychologist wrote that 
the veteran's judgment may be questionable, as the veteran 
had recently been suspended from a job for not following work 
rules, walking out rather than staying to problem-solve.  In 
a December 2003 record from the same clinical psychologist, 
the veteran reported that he had sleep interference and got 
angry over interpersonal issues.  A current GAF of 41 was 
assigned.  In additional records dated in December 2003 and 
January 2004, the same clinical psychologist assigned a GAF 
of 41.

In October 2005, after service-connected is in effect, the 
veteran underwent a psychiatry consultation by a different 
clinician.  The veteran reported that his wife wanted a 
divorce.  The veteran reported having a "hard time caring 
for anything."  The veteran had no motivation, no interest 
in life, no energy, low concentration, and feelings of 
helplessness and hopelessness, and guilt.  The veteran 
reported not being able to keep a job or do school work.  The 
clinician documented the veteran's work history, noting 
periods of employment that lasted as short as a few months.  
The veteran reported having no friends.  The clinician 
assigned a GAF of 50.  In a November 2005 note, this 
clinician indicated, in essence, that the veteran's 
psychiatric picture had somewhat improved, with the veteran 
getting another job and talking to his estranged wife.  The 
clinician assigned a GAF of 53.  In a December 2005 record, 
the clinician assigned a GAF of 53. 

The veteran had undergone a November 2005 VA psychiatric 
examination.  The examiner documented the veteran's previous 
psychiatric treatment.  Although the veteran was married, the 
veteran reported marital problems, with his wife having moved 
out with the children.  The veteran was staying with his 
parents.   The veteran was currently enrolled in classed to 
advance his career. 

The examiner reported that the veteran had not attempted 
suicide and did not have a history of "assaultiveness."  
The examiner also reported that the veteran was receiving 
treatment for the psychiatric disability with "good" 
effectiveness.  Although able to sleep, sleep was "broken."  
The examiner found the sleep impairment to be mild.  School 
was reported as the veteran's only interest.  The veteran 
indicated that he had lost 10 to 15 pounds due to stress.  
The examiner reported that the veteran was not suicidal. 

The veteran's appearance was clean and he was appropriately 
dressed.  Mood was anxious and angry.  Orientation was intact 
as to person, time, and place.  The veteran understood the 
outcome of his behavior and his thought process was logical, 
goal directed, and relevant.  Memory was normal.  The 
examiner found that the veteran did not have problems 
completing the activities of daily living.  The veteran had 
current part-time employment.  

The examiner found that the psychiatric disability was due to 
service-connected migraines.  The examiner indicated that the 
severity of the psychiatric disability varied with the 
severity of the migraines.  He wrote that the disability 
impacted social functioning and the veteran's marriage.  The 
examiner found that the disability had a mild or transient 
effect on efficiency, productivity, reliability, and ability 
to perform work tasks, and occurred only during periods of 
stress.  The effect on work, family, and other relationship 
was noted to be moderate and of a frequent frequency.  The 
examiner assigned a GAF of 58.  

There are no psychiatric treatment records dated after 
December 2005 of file.

Analysis

After review of the evidence of record, the Board finds that 
the evidence is at least in relative equipoise regarding 
whether the service-connected adjustment disorder causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood.  As outlined above, the record does not 
contain evidence of frequent treatment.  The medical evidence 
of record, to include the November 2005 VA psychiatric 
examination report, however, documents that the veteran has 
had difficulty in school, and substantial difficulty 
maintaining employment, has a consistently depressed mood, 
and at least one clinician had noted questions regarding his 
judgment.  These records are supplemented by the veteran's 
testimony.  Although not documented by the medical record, at 
the time of the Board hearing, the veteran reported past 
suicidal and homicidal ideation.  This is evidence in support 
of a 70 percent rating.  

The Board highlights that there is no basis in the record to 
question the veteran's credibility regarding his reported 
symptoms.  There is evidence that the veteran has some 
medical training, although there is no evidence that the 
veteran has special training/knowledge/experience regarding 
psychiatric disability.  The Board finds, however, that even 
assuming that the veteran had no relevant 
training/knowledge/experience, the veteran is competent to 
report symptoms such as suicidal ideation or description of 
difficulty in adapting to stress circumstances.  The veteran 
has reported these symptoms and the record demonstrates 
significant difficulty in maintaining employment.  Therefore, 
the Board finds that a 70 percent rating is warranted.  In 
further support of the finding that a 70 percent rating is 
warranted, the Board notes that the October 2005 treatment 
record includes a GAF of 50, with a history of lower GAFs.  A 
GAF of 41 to 50 is indication of serious symptoms.  Although 
there is evidence of fluctuations in the severity of the 
symptoms, the Board does not finds that the symptoms have 
increased or decreased in finite periods; thus, staged rating 
are not warranted.

Regarding entitlement to a 100 percent rating, the Board 
notes that the evidences indicates that the veteran is 
currently employed.  Further, there is no evidence of gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, or other 
symptomatology listed in the rating schedule as indicative of 
total occupational and social impairment.  Therefore, the 
preponderance of the evidence is against the granting of a 
100 percent rating at this time.  Therefore, an initial 
schedular rating in excess of 70 percent is not warranted.

The Board highlights, however, that if the veteran 
appreciates an increase in symptoms or change in 
circumstances, to include loss of current employment, the 
veteran should consider whether he should apply for an 
increase in benefits.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the veteran that 
the service-connected adjustment disorder with depressed mood 
causes marked interference with employment or necessitated 
frequent hospitalization beyond that contemplated by the 
rating schedule.  In the absence of requisite factors, the 
criteria for submission for consideration of the assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Thus, after consideration of the evidence of record, the 
Board finds that an initial 70 percent rating is warranted.  
Regarding entitlement to a 100 percent rating, the 
preponderance of the evidence is against this aspect of the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable to this aspect of the claim and the claim for a 
rating in excess of 70 percent for adjustment disorder with 
depressed mood must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to an initial 70 percent rating, but no more than 
70 percent rating, for service-connected adjustment disorder 
with depressed mood, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.


REMAND

The veteran underwent a November 2005 VA joint examination.  
The primary purpose of this examination was to determine 
whether the veteran had knee disabilities attributable to 
service.  The veteran reported that his current symptoms 
included pain, weakness, stiffness, swelling, and "giving 
way," fatigability, and lack of endurance.  While the 
veteran reported that there was not instability and denied 
problems of subluxation or dislocation, the veteran also 
reported that the right knee sometimes felt as if it was 
about to "give way."  

The examiner completed range of motion testing.  The veteran 
had active motion of 10 to 120 degrees in the right knee, 
with passive motion from 0 to 140 degrees.  Pain was noted in 
motion at 90 degrees and beyond.  Regarding the left knee, 
active and passive motion was noted to be from 0 to 140 
degrees.  The examiner did not indicate when pain began.  The 
examiner reported that he could not express, without resort 
to mere speculation, additional limitation due to repetitive 
use but also answered "no" to the same question.  This 
examiner also wrote, however, that there were no objective 
findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss of range-of-motion 
with repetitive use.  The examiner reported that there was 
not instability of the knees.

During the July 2007 Board hearing, the veteran and his 
representative contended that this VA examination was 
inadequate for rating purposes as the examiner did not use a 
goniometer to measure range of motion.  The Board finds the 
testimony that the examiner did not use a goniometer 
credible.  The Board highlights that VA regulations provide 
that "use of a goniometer in the measurement of limitation 
of motion is indispensable in examination conducted within 
the Department of Veterans Affairs."  See 38 C.F.R. § 4.46.  
During the July 2007 Board hearing, the veteran also 
testified that, contrary to the VA examination report 
findings, he did have instability of the knees.  Review of 
the VA joint examination, as outlined above, also reveals 
inconsistencies regarding whether a non-speculative answer 
could be provided regarding additional function loss after 
repetitive use and the examiner did not indicate whether 
there was pain in the left knee after a certain degree of 
motion.  

After review of the November 2005 VA examination, the Board 
agrees with the veteran and the representative that another 
VA examination should be provided in order to ensure the 
severity of the service-connected bilateral knee disability 
is accurately assessed.  Therefore, the claims for increased 
ratings for the bilateral knee disabilities must be remanded 
in order to schedule this examination.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the veteran for the service-connected 
bilateral knee patellofemoral syndrome should be obtained and 
made part of the claims file.  See 38 C.F.R. 
§ 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for the service-connected 
bilateral knee patellofemoral syndrome 
should be obtained and made part of the 
claims file.

2.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining the current severity of 
the bilateral knee patellofemoral 
syndrome.  The claims file should be sent 
to the examiner.

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, the examiner 
should note all relevant knee symptoms 
and abnormal clinical findings and 
specifically determine if there is any 
instability or subluxation and, if so, 
what degree (i.e., slight, moderate or 
severe).  

Further, the examiner should test the 
range of motion of the knees and state 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) of 
the knees due to pain or flare-ups of 
pain supported by adequate objective 
findings, or additional loss of motion 
due to weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  Any 
additional limitation of motion should be 
expressed in degrees.  Range of motion 
testing must be completed using a 
goniometer.  The examiner should document 
in his or her report that a goniometer 
was used.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of additional 
limitation of motion; less likely weighs 
against such a finding.

3.  Thereafter, the veteran's claims for 
increased ratings for the service-
connected patellofemoral syndrome of the 
right and left knees must be adjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case. An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purposes of this remand are to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of these matters by the actions herein requested.



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


